 1   Timothy J. Conway, OSB No. 851752 (Lead Attorney)
        Direct Dial: (503) 802-2027
 2      Facsimile: (503) 972-3727
        Email:       tim.conway@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        Email:       ava.schoen@tonkon.com
 5   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
 6   Portland, OR 97204-2099

 7        Attorneys for Debtor B. & J. Property Investments, Inc.
 8

 9

10                           UNITED STATES BANKRUPTCY COURT
11
                                        DISTRICT OF OREGON
12
     In re                                                         Case No. 19-60138-pcm11
13                                                                 LEAD CASE
     B. & J. Property Investments, Inc.
14                                                                 Jointly Administered With
                            Debtor.                                Case No. 19-60230-pcm11
15
                                                                   B. & J. PROPERTY INVESTMENTS,
16                                                                 INC.’S OBJECTION TO MOTION AND
     In re                                                         MEMORANDUM FOR CLASS
17                                                                 CERTIFICATION OF HATHAWAY
     William J. Berman,                                            CLASS ACTION CREDITORS
18
                            Debtor.
19

20                  B. & J. Property Investments, Inc. (“B. & J.” or “Debtor”) objects to the

21   Motion and Memorandum for Class Certification of Hathaway Class Action Creditors [ECF

22   No. 284] (the “Motion”) filed by the Ad Hoc Group of Class Plaintiffs (the “Hathaway

23   Attorneys”) and, in support of this objection, B. & J. states as follows:

24                                         INTRODUCTION
25                  The Hathaway Attorneys have failed to follow the correct prerequisites to

26   seeking class certification. First, a party must state the specific contested matter or adversary
Page 1 of 11 -   B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                 MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                 ACTION CREDITORS
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                      Case 19-60138-pcm11               Doc 289             Filed 02/18/20
 1   proceeding to which it wishes the motion to apply. Fed. R. Bankr. P. 9014. There is no

 2   general class action approval in bankruptcy court. Rather, the bankruptcy court determines

 3   the request on a case-by-case basis for each contested matter or adversary proceeding in

 4   which class certification is sought. Second, once a contested matter or adversary proceeding

 5   is identified, the court then weighs whether or not it will exercise its discretion under

 6   Bankruptcy Rule 9014 to apply Bankruptcy Rule 7023. Third, if, and only if, the court

 7   determines that it will exercise its discretion to apply Bankruptcy Rule 7023 to a contested

 8   matter should the court then proceed to analyze the FRCP 23 factors as to that particular

 9   matter. In re TWL Corp., 712 F.3d 886, 892–93 (5th Cir. 2013). Given the nature of

10   bankruptcy cases, the court may determine that it is appropriate to grant class action status in

11   some contested matters or adversary proceedings and not in others. Each matter is

12   determined independently.

13                  Contrary to that process, the Hathaway Attorneys’ Motion seeks blanket class

14   certification for multiple, unspecified contested matters that do not currently exist.

15   Bankruptcy Rule 9014, subject to the Court’s discretion, expressly limits the application of

16   Bankruptcy Rule 7023 (and, in turn, Rule 23) to “a particular matter.” Here, however, the

17   Hathaway Attorneys have identified no particular contested matter. To the extent the

18   Hathaway Attorneys seek class certification, they must identify the particular contested

19   matter and ask the Court to exercise its discretion as it relates to that particular contested

20   matter. The Hathaway Attorneys fail to even reference Bankruptcy Rule 9014 at all or

21   explain why the Court should exercise its discretion to apply Bankruptcy Rule 7023 to any

22   contested matter. If the Hathaway Attorneys identify a particular contested matter for which

23   they seek class certification, and to the extent the Court exercises its authority to apply

24   Bankruptcy Rule 7023, Debtor reserves its right to conduct discovery and file briefing as to

25   the elements of Rule 23 at that time. However, as of now the court must deny the Motion as

26
Page 2 of 11 -   B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                 MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                 ACTION CREDITORS
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                      Case 19-60138-pcm11                Doc 289             Filed 02/18/20
 1   it fails to identify a specific contested matter and fails to cite any supporting authority or

 2   discuss the relevant considerations.1

 3                                           BACKGROUND
 4   I.      Bankruptcy Cases

 5                  1.       On January 17, 2019, B. & J. filed a voluntary petition for relief under

 6   Chapter 11 of Title 11 the United States Bankruptcy Code (the “B. & J. Case”).

 7                  2.       On January 28, 2019, Berman filed a voluntary petition for relief under

 8   Chapter 11 of Title 11 the United States Bankruptcy Code (the “Berman Case”).

 9                  3.       Pursuant to 11 U.S.C. §§ 1107 and 1108, prior to confirmation,

10   Debtors continued to operate their businesses and manage their property as Debtors-in-

11   Possession.

12                  4.       On June 28, 2019, the Court entered an Order Directing Joint

13   Administration of Chapter 11 Cases, [ECF No. 74], procedurally consolidating and jointly

14   administering the B. & J. Case and the Berman Case.

15                  5.       On January 18, 2019, B. & J. filed and served its Notice of Debtor’s

16   Intent to Reject Commercial Lease and Authorize Use and Operation of Property as RV Park

17   and Self-Storage Facility [ECF No. 10] on all creditors and all parties as listed on the Court’s

18   records (the “Court Mailing Matrix”), which included all 279 individuals who received a

19   General Judgment (the “Judgment Creditors”) in the Marion County Circuit Court class

20   action case, Case No. 13C14321 (“Marion County Case”) against B. & J., Berman, and

21   Better Business Management, Inc.

22                  6.       On January 22, 2019, the Court filed the Notice of Chapter 11

23   Bankruptcy Case [ECF No. 34], which set March 28, 2019 as the deadline for filing proofs of

24
     1
       The Motion specifically identifies the nondischargeability adversary proceeding in In re:
25   Berman as one potentially applicable matter. However, if the Motion was intended to apply
     to that adversary proceeding, then it should have been filed there, not in the main case.
26
Page 3 of 11 -   B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                 MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                 ACTION CREDITORS
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                         Case 19-60138-pcm11             Doc 289             Filed 02/18/20
 1   claim. The Court served the Notice on the Court Mailing Matrix, including each of the 279

 2   individual Judgment Creditors, on January 24, 2019 [see Certificate of Notice, ECF No. 59].

 3                      7.       On August 1, 2019, B. & J. served the Notice of Hearing on Proposed

 4   Chapter 11 Disclosure Statement [ECF No. 197] on the Court Mailing Matrix, which

 5   includes each of the 279 individual Judgment Creditors.

 6                      8.       On October 25, 2019, B. & J. served the Order Approving Disclosure

 7   Statement and Fixing Time for Filing Acceptances or Rejections of the Plan; and Notice of

 8   Confirmation Hearing [ECF No. 251], along with a copy of Debtors’ Amended Joint

 9   Disclosure Statement (October 8, 2019) [ECF No. 246], Debtors’ Amended Joint Plan of

10   Reorganization (October 8, 2019) [ECF No. 245], and a ballot, on the Court Mailing Matrix,

11   which includes each of the 279 individual Judgment Creditors.

12                      9.       On January 21, 2020, the Court entered an Order Confirming Debtors’

13   Amended Joint Plan of Reorganization (October 8, 2019) (as Modified at Confirmation)

14   [ECF No. 280].

15                      10.      On February 20, 2020, Debtor will be serving the notice confirming

16   Chapter 11 plan pursuant to LBF 1190 on the Court Mailing Matrix, which includes each of

17   the 279 individual Judgment Creditors.

18   II.     Hathaway Attorneys’ Motion to Certify Class

19                      11.      On January 28, 2020, the Hathaway Attorneys filed the Motion in the

20   jointly administered main case. The Motion seeks to “proceed on a class-wide basis

21   regarding all issues in this bankruptcy proceeding, including with regard to the

22   Nondischargeability Complaint filed previously” and have the Hathaway Attorneys

23   appointed class counsel for “all issues.” Motion at 2. The Motion further states that

24   “Bankruptcy Rule 7023 directs that [Rule 23] applies to class proceedings in an adversary

25   case.” Id. at 5.

26
Page 4 of 11 -   B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                 MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                 ACTION CREDITORS
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                             Case 19-60138-pcm11            Doc 289             Filed 02/18/20
 1                  12.     The Motion fails to mention Bankruptcy Rule 9014 or discuss why the

 2   Court should apply Rule 23 to any and all future contested matters in either case.

 3                  13.     The Motion also attempts to introduce declaratory evidence that is

 4   irrelevant (as well as false) to the issue before the Court.

 5                                             ARGUMENT
 6                  Federal Rule of Civil Procedure 23 applies in bankruptcy proceedings in two

 7   ways: (a) either automatically in adversary proceedings or (b) at the discretion of the

 8   bankruptcy court in contested matters. FRBP 9014 (including Bankruptcy Rule 7023 in its

 9   list of discretionary rules that may apply in any “particular matter”); In re Dynegy, Inc., 770

10   F.3d 1064, 1068 (2d Cir. 2014) (citing Gentry v. Siegel, 668 F.3d 83, 88 (4th Cir. 2012)). It

11   is undisputed that Rule 7023 applies in adversary proceedings. However, the Motion was not

12   filed in an adversary proceeding; it was filed in the jointly administered main case.

13                  “All disputes in bankruptcy * * * are either adversary proceedings or

14   contested matters.” In re Dynegy, Inc., 770 F.3d at 1069 (quoting In re Am. Reserve Corp.,

15   840 F.2d 487, 488 (7th Cir. 1988)). “An adversary proceeding must fall within one of the ten

16   categories defined in Bankruptcy Rule 7001.” As in Dynegy, the proceeding here “does not

17   fit within one of those [ten] categories; therefore it must be a contested matter.” Id.

18                  Thus, the Court must follow a two-step process for applying FRCP 23 to a

19   contested matter. See In re TWL Corp., 712 F.3d 886, 892–93 (5th Cir. 2013); In re Verity

20   Health Sys. of California, Inc., No. 2:18-BK-20151-ER, 2019 WL 2903269, at *4 (Bankr.

21   C.D. Cal. May 28, 2019). First, the Court must decide whether to exercise its discretion

22   under Bankruptcy Rule 9014 and apply Bankruptcy Rule 7023 (and, in turn, Rule 23) to a

23   contested matter. See, e.g., In re Dynegy, 770 F.3d at 1069 (stating that when seeking class

24   certification in a contested matter, the movant must seek to apply Federal Rule of Civil

25   Procedure 23 through Bankruptcy Rule 7023 by filing a motion under Bankruptcy

26   Rule 9014). Second, the Court must analyze the substantive Rule 23 factors to determine
Page 5 of 11 -   B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                 MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                 ACTION CREDITORS
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                       Case 19-60138-pcm11               Doc 289             Filed 02/18/20
 1   whether a class should be certified. Here, the Hathaway Attorneys have identified no

 2   particular contested matter for the Court’s consideration. In turn, the Court should deny the

 3   Motion at the first step because it has no contested matter before it such that it can decide

 4   whether to exercise its discretion under Bankruptcy Rule 9014 (before even reaching the

 5   traditional Rule 23 factors).

 6   I.      Hathaway Attorneys’ Attempt to Skip a Step Dooms the Motion

 7                  “In a contested matter, the party seeking to rely on Rule 23 must file a motion

 8   under Rule 9014.” In re Dynegy, 770 F.3d at 1069 (emphasis added); Mortland v. Aughney,

 9   No. C 11-00743 WHA, 2011 WL 2653515, at *1 (N.D. Cal. July 6, 2011) (holding

10   bankruptcy court did not err in exercising its discretion not to apply Rule 7023 because the

11   failure of appellants to move the bankruptcy court pursuant to Rule 9014 was dispositive).

12   Failure to file such a motion or cite to the applicable bankruptcy rule is itself grounds for

13   denying the Motion. See In re Dynegy, 770 F.3d at 1069 (purported class representative “did

14   not follow these procedures and thus cannot assert a right to represent a class. His failure to

15   initiate class proceedings in compliance with the proper bankruptcy procedures, despite

16   having had more than two months to comply with the rules, rendered [him] unable to

17   represent a class that had never been designated by the Bankruptcy Court, much less assume

18   the role of representative of such an undesignated class”); Reid v. White Motor Corp., 886

19   F.2d 1462 (6th Cir. 1989) (party who failed to timely petition the bankruptcy court to apply

20   the provisions of Rule 9014 and Rule 7023 ignored a mandatory requirement essential to

21   filing a class claim in bankruptcy court and could not receive class certification). See also

22   Mull v. Motion Picture Indus. Health Plan, No. LA CV 12-06693-VBF, 2019 WL 6655389,

23   at *1 (C.D. Cal. July 12, 2019) (failure to cite on-point local rule or demonstrate why the

24   movant met the rule’s standard enough to deny motion); Holy Trinity Greek Orthodox

25   Church v. Church Mut. Ins. Co., No. CV 04-1700-PHX-SMM, 2006 WL 8440615, at *2

26   (D. Ariz. Apr. 27, 2006) (same); Fed. R. Civ. P. 11(b)(2) (“By presenting to the court a
Page 6 of 11 -   B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                 MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                 ACTION CREDITORS
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                      Case 19-60138-pcm11               Doc 289             Filed 02/18/20
 1   pleading, written motion, or other paper * * * an attorney * * * certifies that to the best of the

 2   person’s knowledge, information, and belief, formed after an inquiry reasonable under the

 3   circumstances: * * * (2) the claims, defenses, and other legal contentions are warranted by

 4   existing law or by a nonfrivolous argument for extending, modifying, or reversing existing

 5   law or for establishing new law.”).

 6                  The Hathaway Attorneys did not file a Rule 9014 Motion. Instead, they

 7   assumed (incorrectly) that this jointly administered main bankruptcy case is an adversary

 8   proceeding, and filed the Motion as if Rule 23 automatically applies. It does not, and the

 9   Court should stop its analysis here and deny the Motion.

10   II.     Hathaway Attorneys’ Failure to Limit the Motion to a “Particular Matter” is

11           Grounds for Denial

12                  The Hathaway Attorneys do not cite any authority for certifying a class in an

13   unknown number of unspecified contested matters at one time. To the contrary, Bankruptcy

14   Rule 9014 provides that a court may apply Rule 7023 “in a particular matter;” not for an

15   entire case. (Emphasis added.) Illustrating the plain meaning of the rule, when courts

16   analyze whether to exercise their discretion and apply Bankruptcy Rule 7023, they do so one

17   contested matter at a time. See, e.g., In re Dynegy, 770 F.3d at 1069 (plan objection); In re

18   Verity Health, 2019 WL 2903269, at *4 (prepetition claims process).

19                  The Hathaway Attorneys have not articulated why they are seeking class

20   certification in the main case as opposed to the adversary proceeding. Yet they seek blanket

21   class certification “regarding all issues in this bankruptcy proceeding.” Motion at 2.

22                  To the extent the Hathaway Attorneys seek wholesale class certification at this

23   late date for all future contested matters, such a request is not only at odds with Bankruptcy

24   Rule 9014, but would create uncertainty and risks upheaving implementation and

25   interpretation of the confirmed plan. For example, Debtors’ confirmed plan does not treat

26   any group of creditors as a certified class. Likewise, the plan sets out when an event of
Page 7 of 11 -   B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                 MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                 ACTION CREDITORS
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                      Case 19-60138-pcm11               Doc 289             Filed 02/18/20
 1   default would occur with respect to any “Allowed Claim,” and not with respect to a certified

 2   class. To the extent a class were certified at this time for every contested matter going

 3   forward, it would create uncertainty as to whether a default as to any individual Allowed

 4   Claim would trigger a default as to the entire certified class. The confirmed plan specifically

 5   states otherwise. [ECF No. 280 Plan at § 7.6.] To allow such a result after the plan has been

 6   confirmed would not only prejudice Debtors, but change the confirmed plan for all

 7   stakeholders.

 8                   Indeed, if the Court granted the relief sought by this Motion, the Hathaway

 9   Attorneys could interject on behalf of hundreds creditors in every future contested matter,

10   large or small, no matter how tangentially interested they are in that matter. That absurd

11   result must be avoided.

12                   For another example, the Hathaway Attorneys may even be attempting an

13   impermissible end-run around Debtors’ discharge pursuant to the Plan and

14   Section 1141(d)(1) of the Bankruptcy Code. If successful, this would undermine the

15   protections afforded to Debtors and all of the creditors who timely asserted claims under the

16   Bankruptcy Code, “by permitting those who missed the bar date * * * to interpose claims.”

17   In re W.R. Grace & Co., 389 B.R. 373, 380 (Bankr. D. Del. 2008). Congress explicitly

18   granted debtors a discharge of all debts through confirmation of a plan in Bankruptcy Code

19   Section 1141(d)(1). See 11 U.S.C. §§ 524(a) and 1141 (discharging claims through the date

20   of a confirmed plan). The discharge of debt is a fundamental benefit bestowed upon debtors

21   by Congress. See River City Bank v. Mathis (In re Mathis), 465 B.R. 325, 335 (Bankr. N.D.

22   Ga. 2012) (noting that absent a discharge, a debtor is denied “the most fundamental benefit

23   of filing a bankruptcy case.”); In re Brown, 163 B.R. 596, 598 (Bankr. N.D. Fla. 1993)

24   (stating that discharge is one of the “two key benefits” of bankruptcy). Allowing, without

25   proper consideration, the Hathaway Attorneys to prosecute class prepetition claims, and

26   perhaps even class administrative claims, would interfere with the uniform application of the
Page 8 of 11 -   B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                 MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                 ACTION CREDITORS
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                      Case 19-60138-pcm11               Doc 289             Filed 02/18/20
 1   bar dates by reinstating the discharged claims of purported class members who failed to

 2   assert claims within the time limits applicable to similarly situated creditors under the

 3   confirmed plan.

 4                  The Hathaway Attorneys should not be allowed to slide such a Trojan horse

 5   inside the walls of these bankruptcy cases. Rather than rush to conclude that the Hathaway

 6   Attorneys should represent an entire group of creditors for all purposes, the Court should take

 7   care and follow the bankruptcy rules’ requirement to analyze whether to exercise its

 8   discretion to apply Bankruptcy Rule 7023 in each “particular matter” if and when the

 9   individual question is properly posed to the Court. Because the Motion lumps all future

10   matters together—without citing to any authority for doing so—the Motion should be denied.

11   III.    Even if the Court Were to Apply the Test as to Whether Bankruptcy Rule 7023

12           Should Be Applied Here, the Motion Should be Denied

13                  If the Court does not reject the Motion for the reasons set forth above, it still

14   must exercise its discretion as to whether to even apply Bankruptcy Rule 7023 here. In

15   general, the appropriate inquiry in deciding whether to apply Bankruptcy Rule 7023 to a

16   contested matter is whether class procedures are superior to non-class procedures with

17   respect to the contested matter at issue. In re Biery, No. 10–23338, 2014 WL 1431947, at *6

18   (E.D. KY April 14, 2014). Here, it is impossible to know whether applying Bankruptcy

19   Rule 7023 would be superior because the Hathaway Attorneys fail to identify any contested

20   matter for which they seek class certification.

21                  Moreover, were the Court to use its discretion to apply Bankruptcy Rule 7023

22   at this time, the parties and the Court would then need to undertake the process of

23   determining whether the elements of Rule 23 have been met such that a class should be

24   certified. That process could require discovery and an evidentiary hearing with respect to

25   each of the Rule 23 elements for each “particular matter” for which class certification is

26   requested. Again, this process would be all the more difficult because the Hathaway
Page 9 of 11 -   B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                 MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                 ACTION CREDITORS
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                       Case 19-60138-pcm11              Doc 289             Filed 02/18/20
 1   Attorneys have not identified what contested matters are at issue. In any circumstance, this

 2   pre-certification process would cause delay, create uncertainty, and cost the estate funds it

 3   does not have. Such a result is clearly not superior at this late date.

 4   IV.    The Rule 23 Factors Will Not Be Satisfied

 5                  An analysis of the Rule 23 factors is not appropriate at this time for the

 6   reasons set forth above. Debtors expressly reserve their rights to address each of the Rule 23

 7   factors if and when a contested matter is identified and the Court elects to exercise its

 8   discretion to apply Bankruptcy Rule 7023, and in turn Rule 23, to that proceeding.

 9                  That said, the Court should be aware that the allegations with respect to

10   Debtors’ purported conduct at the time of plan balloting, as set out in the Motion, is not only

11   false but irrelevant given that Debtors’ plan has already been confirmed. Moreover, the

12   Hathaway Attorneys’ conclusion that each of the Rule 23 factors are satisfied for “all issues

13   in this bankruptcy proceeding, including with regard to the Nondischargeability Complaint

14   filed previously” is simply wrong. There are unique facts and circumstances that would

15   defeat class certification and Debtors reserve the right to address each of them if and when

16   the Court determines to apply Bankruptcy Rule 7023, and in turn Rule 23, to any particular

17   proceeding. See In re Ephedra Prod. Liab. Litig., 329 B.R. 1, 5 (S.D.N.Y. 2005) (class

18   certification may be less desirable in bankruptcy than in ordinary civil litigation) (citing In re

19   American Reserve Corp., 840 F.2d 487 (7th Cir. 1988)).

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
Page 10 of 11 - B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                ACTION CREDITORS
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                      Case 19-60138-pcm11                Doc 289             Filed 02/18/20
                                      CONCLUSION
 1
                For the reasons set forth herein, the Hathaway Attorney’s Motion should be
 2
     denied.
 3
                DATED this 18th day of February, 2020.
 4
                                                  TONKON TORP LLP
 5

 6
                                                  By /s/ Timothy J. Conway
 7                                                   Timothy J. Conway, OSB No. 851752
                                                     Ava L. Schoen, OSB No. 044072
 8                                                   Attorneys for Debtor B. & J. Property
                                                     Investments, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
Page 11 of 11 - B. & J. PROPERTY INVESTMENTS, INC.’S OBJECTION TO MOTION AND
                MEMORANDUM FOR CLASS CERTIFICATION OF HATHAWAY CLASS
                ACTION CREDITORS
                                          Tonkon Torp LLP
                                      888 SW Fifth Ave., Suite 1600
                                           Portland, OR 97204
                                             503.221.1440
                 Case 19-60138-pcm11              Doc 289             Filed 02/18/20
 1                                   CERTIFICATE OF SERVICE
 2                   I hereby certify that I served the foregoing B. & J. PROPERTY
     INVESTMENTS, INC.’S OBJECTION TO MOTION AND MEMORANDUM FOR
 3   CLASS CERTIFICATION OF HATHAWAY CLASS ACTION CREDITORS on the
     parties indicated as “ECF” on the attached List of Interested Parties by electronic means
 4   through the Court’s Case Management/Electronic Case File system on the date set forth
     below.
 5
                    In addition, I served the foregoing on the parties indicated as “Non-ECF” on
 6   the attached List of Interested Parties by mailing copies thereof in sealed, first-class postage
     prepaid envelopes, addressed to the parties’ last-known address and depositing in the
 7   U.S. mail at Portland, Oregon on the date set forth below.
 8                     DATED this 18th day of February, 2020.
 9                                                     TONKON TORP LLP
10

11                                                     By /s/ Timothy J. Conway
                                                          Timothy J. Conway, OSB No. 851752
12                                                        Ava L. Schoen, OSB No. 044072
                                                          Attorneys for Debtor B. & J. Property
13                                                        Investments, Inc.
     038533/00002/10836595v6
14

15

16

17

18

19

20

21

22

23

24

25

26
Page 1 of 1 - CERTIFICATE OF SERVICE

                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                               Portland, Oregon 97204
                                                    503.221.1440
                          Case 19-60138-pcm11           Doc 289              Filed 02/18/20
                                  LIST OF INTERESTED PARTIES
                                  In re B. & J. Property Investments, Inc.
                            U.S. Bankruptcy Court Case No. 19-60138-pcm11


                                        ECF PARTICIPANTS


TIMOTHY J CONWAY on behalf of Debtor B. & J. Property Investments, Inc.
tim.conway@tonkon.com, candace.duncan@tonkon.com; spencer.fisher@tonkon.com

NICHOLAS J HENDERSON on behalf of Interested Party William Berman
nhenderson@portlaw.com, tsexton@portlaw.com; mperry@portlaw.com;
hendersonnr86571@notify.bestcase.com

KEITH D KARNES on behalf of Creditor Committee Ad Hoc Group of Class Plaintiffs
kkarnes@keithkarnes.com, kkarnesnotices@gmail.com; patricia@keithkarnes.com;
9982680420@filings.docketbird.com;r51870@notify.bestcase.com

SHANNON R MARTINEZ on behalf of Creditor Saalfeld Griggs PC
smartinez@sglaw.com, scurtis@sglaw.com

ERICH M PAETSCH on behalf of Creditor Saalfeld Griggs PC
epaetsch@sglaw.com, ktate@sglaw.com

TERESA H PEARSON on behalf of Creditor Columbia Credit Union
teresa.pearson@millernash.com, MNGD-2823@millernash.com

AVA L SCHOEN on behalf of Debtor B. & J. Property Investments, Inc.
ava.schoen@tonkon.com, leslie.hurd@tonkon.com

TOBIAS TINGLEAF on behalf of Interested Party Better Business Management, Inc.
toby@shermlaw.com, darlene@shermlaw.com

US Trustee, Eugene
USTPRegion18.EG.ECF@usdoj.gov

                                    NON-ECF PARTICIPANTS

TOP 20 UNSECURED                    Judson's Plumbing                  Pacific Source
CREDITORS                           POB12669                           POB 7068
                                    Salem, OR 97330                    Springfield, OR 97475-0068
Class Action Plaintiffs
c/o Brady Mertz                     City of Salem                      Pacific Sanitation
Brady Mertz PC                      555 Liberty St. SE, Room 230       POB 17669
345 Lincoln St.                     Salem, OR 97301                    Salem, OR 97305
Salem, OR 97302                     Comcast Business                   US Bank
Portland General Electric           POB 34744                          POB 6352
POB 4438                            Seattle, WA 98124-1744             Fargo, ND 58125-6352
Portland, OR 97208




                          Case 19-60138-pcm11        Doc 289       Filed 02/18/20
Miller Paint
390 Lancaster Dr. NE
Salem, OR 97301
HotSuff Spas & Pool
1840 Lancaster Dr. NE
Salem, OR 97305
NW Natural Gas
POB 6017
Portland, OR 97228-6017
Chateau Locks
1820 47th Terrace East
Bradenton, FL 34203-3773
Century Link
Bankruptcy Dept.
600 New Century Parkway
New Century, KS 66031
Walter Nelson Company
1270 Commercial St. NE
Salem, OR 97301
Statesman Journal
340 Vista Ave. SE
Salem, OR 97302
Pacific Screening
POB 25582
Portland, OR 97298
DEX Media
Dex Media Attn: Client Care
1615 Bluff City Highway
Bristol, TN 37620
AllAmerican Insurance
POB 758554
Topeka, KS 66675-8554
US Bank
POB 6352
Fargo, ND 58125




                        Case 19-60138-pcm11   Doc 289   Filed 02/18/20
